Relatrix filed in this court a petition seeking a writ to prohibit the respondent court from appointing a receiver to take possession of, manage and operate the property of relatrix and from making her a party in pursuance of a finding by the respondent court in an action, heard on appeal on questions of law and fact, involving a promissory note, foreclosure of a chattel mortgage and accounting. A demurrer was filed to the petition.
Since the questions of jurisdiction of the person and property or to appoint a receiver can be reviewed on appeal, the demurrer to the petition will be sustained and a writ of prohibition will be denied, as the writ of prohibition is not available as a substitute for a proceeding on appeal.Silliman v. Court of Common *Page 117 Pleas of Williams County, 126 Ohio St. 338, 185 N.E. 420.
Writ denied.
WEYGANDT, C.J., MATTHIAS, DAY, ZIMMERMAN, WILLIAMS, MYERS and GORMAN, JJ., concur.